UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04429 Dreyfus U. S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Treasury Long Term Fund ANNUAL REPORT December 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 21 Important Tax Information 22 Board Members Information 23 Officers of the Fund 25 FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Long Term Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus U.S. Treasury Long Term Fund, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus U.S. Treasury Long Term Fund achieved a total return of –2.00%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index, achieved a total return of –0.97% for the same period. 2 Long-term U.S. Treasury securities produced mildly negative total returns amid shifting economic sentiment during 2015. The fund lagged its benchmark, mainly due to its exposure to Treasury Inflation Protected Securities (“TIPS”). The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in U.S. Treasury securities. The fund invests in U.S. Treasury bills, notes, bonds, and other securities that are issued or guaranteed by the U.S. government or its agencies or instrumentalities. Since U.S. Treasury bills, notes, and bonds are backed by the full faith and credit of the U.S. government, they are generally considered among the highest quality investments available. By investing in these obligations, the fund seeks to maintain a higher credit profile. Of course, the market value of the fund’s securities and the value of fund shares are not insured or guaranteed by the U.S. government. The fund generally maintains a dollar-weighted average maturity of 10 years or more, which can result in significant risk of principal decline if interest rates rise sharply. Global Monetary Policy Actions Drove U.S. Bond Market Soon after the start of 2015, slowing global economic growth and falling commodity prices prompted central banks in Europe, China, and other international markets to adopt more aggressively accommodative monetary policies. Lower short-term interest rates and massive quantitative easing programs sent yields of high-quality sovereign bonds sharply lower, and global investors flocked to higher yielding alternatives in the United States. The flight to quality put downward pressure on yields of longer term U.S. Treasury securities, but their short-term counterparts remained relatively stable, anchored by a federal funds rate between 0% and 0.25%. Investor demand soon began to normalize, and robust U.S. employment gains stoked concerns that the Federal Reserve Board (the “Fed”) might begin to raise short-term rates sooner than previously anticipated. However, weaker-than-expected data in other areas of the economy soon alleviated those fears, as a strengthening U.S. dollar and severe winter weather limited U.S. GDP growth to a 0.6% annualized rate over the first quarter of 2015. The economy regained traction when domestic labor and housing markets strengthened in the spring, enabling U.S. GDP to post a 3.9% annualized growth rate for the second quarter. Consequently, investors again began to anticipate short-term rate hikes from the Fed. 3 DISCUSSION OF FUND PERFORMANCE (continued) Worries about economic instability and declining equity markets in China contributed to decelerating U.S. economic growth over the summer, producing a 2.0% annualized growth rate for the third quarter. Riskier assets lost considerable value in August after China unexpectedly devalued its currency. The Fed cited global economic instability when it refrained from raising short-term interest rates in September and October, but robust U.S. employment growth in November prompted the Fed to hike the federal funds rate by 25 basis points at its December meeting. Inflation-Linked Bonds Hampered Relative Results The fund’s returns compared to its benchmark were undermined to a degree by its holdings of TIPS, which lagged nominal Treasuries when the U.S. dollar strengthened, commodity prices declined, and inflation stayed low. Better results from a relatively short average duration and an underweighted position in intermediate-term securities over the first half of the year were not enough to fully offset the TIPS-related shortfall. We increased the fund’s average duration in the late spring after Treasury yields had climbed, which positioned the fund well when longer term rates subsequently remained in a relatively narrow range. The fund also benefited mildly from its exposure to zero-coupon bonds from U.S. government agencies. At times, we employed futures contracts to establish the fund’s interest-rate strategies. Positioned for Gradually Rising Short-Term Rates We currently expect ongoing strength in domestic labor markets to support continued U.S. economic growth in 2016, despite persistent headwinds from falling energy prices and macroeconomic instability in overseas markets. Price inflation appears likely to remain low as long as commodity prices stay under pressure, but we are monitoring U.S. economic data for signs of higher wage inflation. In this environment, we anticipate that additional rate hikes from the Fed will be modest and gradual. Therefore, we have retained the fund’s market-neutral duration posture, but we are prepared to adjust our interest-rate strategies to reflect narrowing yield differences along the market’s maturity range as short-term rates rise. We have maintained the fund’s position in TIPS, which we believe are attractively valued compared to historical norms. January 15, 2016 The fund is subject mainly to interest rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus U.S. Treasury Long Term Fund and the BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Fund -2.00% 6.93% 6.04% BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index -0.97% 7.62% 6.69% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus U.S. Treasury Long Term Fund on 12/31/05 to a $10,000 investment made in the BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the Index must have par amounts outstanding greater than or equal to $1 billion. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Long Term Fund from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Expenses paid per $1,000 † $ 3.53 Ending value (after expenses) $1,029.10 COMPARING YOUR FUND’S EXPENSES
